


Exhibit 10.1

 

MYR GROUP INC.

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

(Named Executive Officer)

 

This AGREEMENT (this “Agreement”) is made as of [         ] (the “Date of
Grant”), by and between MYR Group Inc., a Delaware corporation (the “Company”),
and [                              ] (“Optionee”).

 

1.                                       Grant of Option.  Pursuant to the MYR
Group Inc. 2007 Long-Term Incentive Plan (the “Plan”) and subject to the terms
and conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby grants to Optionee the right and option (the “Option”) to
purchase all or any part of [                ] shares of Common Stock at a price
of $[          ] per share (the “Exercise Price”).  The Option granted pursuant
to this Agreement is not intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2.                                       Vesting Schedule.  Except as otherwise
provided herein or in the Plan, the Option shall become 100 percent vested three
years from the Date of Grant, if Optionee has continuously provided services to
the Company or a Subsidiary or has been continuously employed by the Company or
a Subsidiary until such date.  Prior to becoming 100 percent vested, the Option
shall become exercisable in three cumulative installments as listed on Exhibit A
and shall remain exercisable until the tenth anniversary of the Date of Grant
(the “Option Term”).

 

3.                                       Accelerated Vesting.  Notwithstanding
the provisions of Section 2 hereof, the Option shall become immediately 100
percent vested and exercisable (regardless of the extent to which such Option
was then vested) if any of the following circumstances apply:

 

(a)                                  Termination without Cause or Good Reason: 
Optionee’s termination of employment without “Cause” or with “Good Reason” (as
each term is defined in the Optionee’s Employment Agreement with the Company,
dated March 11, 2010, as may be amended from time to time (the “Employment
Agreement”)).

 

(b)                                 Death or Disability:  Optionee dies or upon
his Disability (as such term is defined in the Employment Agreement).

 

(c)                                  Normal Retirement:  Optionee retires after
having attained “normal retirement age” (as such term is defined in the Social
Security Act of 1935, as amended).

 

(d)                                 Change in Control:  A Change in Control
occurs.

 

4.                                       Expiration of Option.

 

(a)                                  Except as set forth herein or in
subsections (b), (c) or (d) below, an Option may not be exercised unless the
Optionee is then in the employ of, maintains an independent contractor
relationship with, or is a director of, the Company or a Subsidiary (or a
company or a parent or subsidiary company of such company

 

1

--------------------------------------------------------------------------------


 

issuing or assuming the Option in a transaction to which Section 424(a) of the
Code applies), and unless the Optionee has remained continuously so employed, or
continuously maintained such relationship, since the Date of Grant.

 

(b)                                 If the Optionee’s employment or service
terminates because of Optionee’s death or Disability or upon the Optionee’s
retirement on or after the Optionee’s attainment of his “normal retirement age”
(as such term is defined in the Social Security Act of 1935, as amended), the
portions of outstanding Options granted to the Optionee that are exercisable as
of the date of such termination of employment or service shall remain
exercisable until the earlier of (i) three (3) years following the date of such
termination of employment or service and (ii) expiration of the Option Term and
shall thereafter terminate.  All additional portions of outstanding Options
granted to such Optionee that are not exercisable as of the date of such
termination of employment or service shall terminate upon the date of such
termination of employment or service.

 

(c)                                  If the Optionee’s employment or service is
terminated for Cause, all vested and unvested outstanding Options granted to
such Optionee shall terminate on the date of the Optionee’s termination of
employment or service.

 

(d)                                 If the Optionee’s employment or service with
the Company and its Subsidiaries terminates (including by reason of the
Subsidiary which employs the Optionee ceasing to be a Subsidiary of the Company)
other than as described in subsections (b) and (c) above, the portions of
outstanding Options granted to the Optionee that are exercisable as of the date
of such termination of employment or service shall remain exercisable until the
earlier of (i) 90 days following the date of such termination of employment or
service and (ii) expiration of the Option Term and shall thereafter terminate. 
All additional portions of outstanding Options granted to such Optionee that are
not exercisable as of the date of such termination of employment or service
shall terminate upon the date of such termination of employment or service.

 

5.                                       Manner of Exercise.

 

(a)                                  The Option, to the extent then vested and
exercisable, shall be exercisable by delivery to the Company of a written notice
stating the number of shares as to which the Option is exercised pursuant to
this Agreement and a designation of the method of payment of the Exercise Price
with respect to the shares of Common Stock to be purchased.  An Option may not
be exercised for less than 100 shares of Common Stock (or the number of
remaining shares of Common Stock subject to the Option if less than 100).

 

(b)                                 The Exercise Price, or portion thereof, with
respect to the shares of Common Stock to be purchased, shall be paid in full at
the time of exercise; payment may be made in cash, which may be paid by check,
or other instrument or in any other manner acceptable to the Company.  The
Committee may permit, in its sole discretion, such amount to be paid in shares
of Common Stock previously owned

 

2

--------------------------------------------------------------------------------


 

by the Optionee, or a portion of shares of Common Stock that otherwise would be
distributed to such Optionee upon exercise of the Option, or a combination of
cash and such Common Stock.

 

6.                                       Transferability.  Transferability shall
be as set forth in the Plan.

 

7.                                       No Employment Contract.  Nothing
contained in this Agreement shall (a) confer upon Optionee any right to be
employed by or remain employed by the Company, or (b) limit or affect in any
manner the right of the Company to terminate the employment of Optionee at any
time.

 

8.                                       Withholding Taxes.  If the Company
shall be required to withhold any federal, state, local or foreign tax in
connection with the exercise of this Option, it shall be a condition to such
exercise that the Optionee pay or make arrangements satisfactory to the Company
for payment of all such taxes.  The Optionee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the shares purchased upon exercise of this Option.  If such election
is made, the shares so retained shall be credited against such withholding
requirement at the Fair Market Value on the date of exercise.  In no event,
however, shall the Company accept shares for payment of taxes in excess of
required tax withholding rates.

 

9.                                       Restrictive Covenants.  If the Optionee
engages in any conduct in breach of any noncompetition, nonsolicitation or
confidentiality obligations to the Company under any agreement, policy or plan,
then such conduct shall also be deemed to be a breach of the terms of the Plan
and this Agreement. Upon such breach the Option shall be cancelled and, if and
to the extent the Option was exercised within a period of 18 months prior to
such breach, the Optionee shall be required to return to the Company, upon
demand, any equity acquired by Optionee upon such exercise or the net proceeds
of any exercises and sales.  For purposes of this Section 9, net proceeds shall
mean the difference between the Exercise Price and the greater of (a) the price
of Common Stock on the date of exercise or (b) the amount realized upon the
disposition of the underlying shares, less any applicable taxes withheld by the
Company.

 

10.                                 Recovery of Options.  If (a) the Company
restates any part of its financial statements for any fiscal year or years
during which the Option is not yet vested pursuant to Sections 2 or 3 due to
material noncompliance with any financial reporting requirement under the U.S.
securities laws applicable to such fiscal year or years (a “Restatement”) and
(b) the Committee determines that Optionee is personally responsible for causing
the Restatement as a result of Optionee’s personal misconduct or any fraudulent
activity on the part of Optionee, then the Committee has discretion to, based on
applicable facts and circumstances and subject to applicable law, cause the
Company to cancel the Option and, if and to the extent the Option was exercised
within a period of 18 months prior to the Restatement, the Optionee shall be
required to return to the Company, upon demand, any equity acquired by Optionee
upon such exercise or the net proceeds of any exercises and sales.  For purposes
of this Section 10, net proceeds shall mean the difference between the Exercise
Price and the greater of (a) the price of Common Stock on the date

 

3

--------------------------------------------------------------------------------


 

of exercise or (b) the amount realized upon the disposition of the underlying
shares, less any applicable taxes withheld by the Company.

 

11.                                 Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall govern. 
The Committee acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein or in the Plan, have the
right to determine any questions that arise in connection with the grant of the
Option.

 

12.                                 Miscellaneous. All decisions or
interpretations of the Committee with respect to any question arising under the
Plan or this Agreement shall be binding, conclusive and final. The waiver by the
Company of any provision of this Agreement shall not operate as or be construed
to be a subsequent waiver of the same provision or of any other provision of
this Agreement.  Optionee agrees to execute such other agreements, documents or
assignments as may be necessary or desirable to effect the purposes of this
Agreement.

 

13.                                 Capitalized Terms. All capitalized terms
used in this Agreement that are not defined herein shall have the meanings given
them in the Plan unless the context clearly requires otherwise.

 

(Remainder of page intentionally left blank)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer, as of the day and year first above written.

 

 

 

MYR GROUP INC.

 

 

 

 

 

BY:

 

 

 

Name: William A. Koertner

 

 

Title: Chairman of the Board

 

The undersigned Optionee hereby acknowledges receipt of an executed copy of this
Agreement and accepts the Option or other securities covered hereby, subject to
the terms and conditions of the Plan and the terms and conditions herein above
set forth.

 

 

 

 

 

Optionee

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Nonqualified Stock Options Vesting Schedule

Date of Grant [     ]

 

Percent of Grant
Exercisable

 

Number of Shares

 

Date First Available
For Exercise

 

33.33%

 

 

 

[     ]

 

33.33%

 

 

 

[     ]

 

33.33%

 

 

 

[     ]

 

 

6

--------------------------------------------------------------------------------
